Jenkins, J.
The deputy sheriff of the city court of Dublin was adjudged in contempt of that court on account of his refusal to execute the official order of the judge, imposing sentence for contempt upon another court official, until after such order had first been reduced to writing. A motion of the deputy sheriff to set aside the judgment against him was overruled, and to .the judgment overruling the motion exception was taken, his contention, as. insisted upon in ,the brief of his counsel in this court, being that the order committing the other official for contempt Was unlawful, and that since a city court has no authority to define contempts, the deputy sheriff could only be legally adjudged in contempt for his refusal to execute a lawful order. Held: The Supreme Court having decided that the order adjudging the other official in contempt :was legal (Watson v. Dampier, 148 Ga. 588, 97 S. E. 519), there can be no merit in the contention relied upon by the plaintiff in error in this case.
. Judgment affirmed.

Wade, C. J., and Luke, J., concur.